Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 14, 2022

                                       No. 04-22-00496-CR

                                      Jamila Rene CORTES,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR7659
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
       The reporter’s record was originally due September 13, 2022, but was not filed. On
September 19, 2022, this court notified the court reporter by letter that the reporter’s record was
late and instructed the court reporter to file the reporter’s record by October 19, 2022. As of
October 25, 2022, the court reporter had not filed the reporter’s record. Accordingly, we ordered
the court reporter to file the reporter’s record by November 4, 2022.

        On November 8, 2022, the court reporter filed a notification of late record, stating that the
reporter’s record has not been filed because appellant had failed to pay or make arrangements to
pay the court reporter’s fee for preparing the record and that appellant was not entitled to appeal
without paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either: (1)
the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by November 28, 2022. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court